Field, ,J.
There was no evidence that the plaintiffs ever had possession of the boat, or any title to it except as mortgagees under a mortgage given b.y William H. Chadwick on January 8, 1885, and there was no evidence that William H. Chadwick ever had possession of the boat, or any right or title to it. The plaintiffs can only recover upon their own title or right of possession. The execution and delivery of a mortgage of personal property are not evidence of title to the property included in the mortgage, as against a stranger. Such acts are not necessarily acts of dominion over the property itself. If there was no possession of the property by either the mortgagor or the mortgagees, the mortgage was, with respect to the defendant, res inter alios. The mortgage in this case is not an ancient document. If the execution, delivery, and recording of a mortgage were held to create a prima facie title to personal property against a person in possession, then a prima facie right to the property of another could be created by any one at will. Chaffee v. Blaisdell, 142 Mass. 588. See Perry v. Weeks, 137 Mass. 584.

Exceptions sustained.